



COURT OF APPEAL FOR ONTARIO

CITATION: Baxter v. Winter, 2019 ONCA 428

DATE: 20190522

DOCKET: C65161

Tulloch, Benotto and Huscroft JJ.A.

BETWEEN

Christine Baxter

Applicant (Respondent)

and

Robert Winter

Respondent (Appellant)

W. Gerald Punnett, for the appellant

No one appearing for the respondent

Heard: May 21, 2019

On appeal from the judgment of Justice G.D. Lemon of the Superior
    Court of Justice, dated January 8, 2018.

APPEAL BOOK ENDORSEMENT

[1]

Counsel for the appellant appeared and indicates that on consent, this
    matter has been resolved. As such, the appeal is abandoned, without costs.


